
	

116 S1919 IS: Yes In My Backyard Act
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1919
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2019
			Mr. Young introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require certain grantees under title I of the Housing and Community Development Act of 1974 to
			 submit a plan to track discriminatory land use policies, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Yes In My Backyard Act.
 2.PurposeThe purpose of this Act is to discourage the use of discriminatory land use policies and remove barriers to making housing more affordable in order to further the original intent of the Community Development Block Grant program.
		3.Land use plan
 (a)In generalSection 104 of the Housing and Community Development Act of 1974 (42 U.S.C. 5304) is amended by adding at the end the following:
				
					(n)Plan To track discriminatory land use policies
 (1)In generalPrior to receipt in any fiscal year of a grant from the Secretary under subsection (b), (d)(1), or (d)(2)(B) of section 106, each recipient shall have prepared and submitted, not less frequently than once during the preceding 5-year period, in accordance with this subsection and in such standardized form as the Secretary shall, by regulation, prescribe, with respect to each land use policy described in paragraph (2) that is applicable to the jurisdiction served by the recipient, a description of—
 (A)whether the recipient has already adopted the policy in the jurisdiction served by the recipient; (B)the plan of the recipient to implement the policy in that jurisdiction; or
 (C)the reasons why the recipient has not adopted the policy in that jurisdiction. (2)Land use policiesThe policies described in this paragraph are as follows:
 (A)Enacting high-density single-family and multifamily zoning. (B)Expanding by-right multifamily zoned areas.
 (C)Allowing duplexes, triplexes, or fourplexes in areas zoned primarily for single-family residential homes.
 (D)Allowing manufactured homes in areas zoned primarily for single-family residential homes.
 (E)Allowing multifamily development in retail, office, and light manufacturing zones. (F)Allowing single-room occupancy development wherever multifamily housing is allowed.
 (G)Reducing minimum lot size. (H)Reducing the number of buildings protected by historic preservation.
 (I)Increasing the allowable floor area ratio in multifamily housing areas. (J)Creating transit-oriented development zones.
 (K)Streamlining or shortening permitting processes and timelines, including through one-stop and parallel-process permitting.
 (L)Eliminating or reducing off-street parking requirements. (M)Reducing impact and utility investment fees.
 (N)Allowing prefabricated construction. (O)Reducing or eliminating minimum unit square footage requirements.
 (P)Allowing the conversion of office units to apartments. (Q)Allowing the subdivision of single-family homes into duplexes.
 (R)Allowing accessory dwelling units, including detached accessory dwelling units, on all lots with single-family homes.
 (S)Legalizing short-term home rentals. (T)Legalizing home-based businesses.
 (3)Effect of submissionA submission under this subsection shall not be binding with respect to the use or distribution of amounts received under section 106.
 (4)Acceptance or nonacceptance of planThe acceptance or nonacceptance of any plan submitted under this subsection in which the information required under this subsection is provided is not an endorsement or approval of the plan, policies, or methodologies, or lack thereof..
 (b)Effective dateThe requirements under subsection (n) of section 104 of the Housing and Community Development Act of 1974 (42 U.S.C. 5304), as added by subsection (a), shall—
 (1)take effect on the date that is 1 year after the date of enactment of this Act; and
				(2)
 apply to recipients of a grant under subsection (b), (d)(1), or (d)(2)(B) of section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) before, on, and after such date.
